                    Case 3:18-cv-05215-JD Document 64 Filed 07/29/19 Page 1 of 2




 1   Timothy W. Moppin, SBN 133363
     Attorney at Law
 2   2015 Junction Avenue
     El Cerrito, California 94530
 3   Telephone: (510) 232-0442
     timmoppin@aol.com
 4
     Richard M. Nichols SBN 166638
 5   Attorney at Law
 6   876 Arlene Way
     Novato, CA 94947
 7   rnicholspc@gmail.com

 8   Attorneys for Plaintiff
     HOPE SOLO
 9
10                                UNITED STATES DISTRICT COURT

11                              NORTHER DISTRICT OF CALIFORNIA

12 HOPE SOLO,                                           Case No.: 3:18-cv-05215
13                                                      PROOF OF SERVICE
                            Plaintiff,
14
               v.
15
16 UNITED STATES SOCCER FEDERATION,
17                          Defendants.

18
19                                 PROOF OF SERVICE – US MAIL

20          STATE OF CALIFORNIA/COUNTY OF Contra Costa
21          I am a citizen of the United States and an employee in the County of Contra Costa. I am
     over the age of eighteen (18) years and not a party to the within action. My business address is
22   2015 Junction, Avenue, El Cerrito, CA 94530.
23
            On the date executed below, I served the document(s) via Unites States Mail, described
24   below, on the recipients designated below:
25
                    EMERGENCY MOTION FOR SANCTIONS PURSUANT TO FEDERAL
26                         RULES OF CIVIL PROCEDURE, RULE 11

27                                CERTIFICATE OF CONFERENCE

28

     1464266                                        1

                                            PROOF OF SERVICE
               Case 3:18-cv-05215-JD Document 64 Filed 07/29/19 Page 2 of 2



          [PROPOSED] ORDER GRANTING EMERGENCY MOTION FOR SANCTIONS
 1           PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE, RULE 11
 2   On the following parties:
 3
     Cheryl Ann Luce, Esq.
 4   Ellen Elizabeth McLaughlin, Esq.
     Seyfarth Shaw LLP
 5   233 S. Wacker Drive, Suite 8000
     Chicago, Illinois 60606
 6
     Chantelle Capa Egan, Esq.
 7   Seyfarth Shaw LLP
     560 Mission Street, 31st Floor
 8   San Francisco, California 94105
 9   Attorneys for Defendant United States Soccer Federation, Inc.
10
     Jeffrey Kessler
11   David Feher
     Winston & Strawn LLP
12   200 Park Avenue
     New York, New York 10166
13
     Cardelle B. Spangler
14   Winston & Strawn LLP
     35 West Wacker Drive
15   Chicago, Illinois 60601
16   Diana Hughes Leiden
     Winston & Strawn LLP
17   333 South Grand Avenue, 38th Floor
     Los Angeles, California 90071-1543
18
     Attorneys for Plaintiffs Alex Morgan, et al.
19
           I declare under penalty of perjury that the foregoing is true and correct and that this
20   document is executed on July 29, 2019, at El Cerrito, California.

21
22
                                           Timothy W. Moppin /s/
23
24
25
26
27
28

     1464266                                         2

                                             PROOF OF SERVICE
